UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Income Fund The fund's portfolio 9/30/13 (Unaudited) MORTGAGE-BACKED SECURITIES (46.8%) (a) Principal amount Value Agency collateralized mortgage obligations (25.3%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.871s, 2032 $49,734 $76,931 IFB Ser. 3408, Class EK, 25.06s, 2037 547,305 786,161 IFB Ser. 2976, Class LC, 23.752s, 2035 74,954 111,359 IFB Ser. 2979, Class AS, 23.605s, 2034 51,225 66,835 IFB Ser. 3072, Class SM, 23.128s, 2035 346,033 494,495 IFB Ser. 3065, Class DC, 19.313s, 2035 505,168 745,229 IFB Ser. 2990, Class LB, 16.48s, 2034 468,020 616,771 IFB Ser. 4105, Class HS, IO, 6.418s, 2042 1,270,279 307,738 IFB Ser. 3907, Class KS, IO, 6.368s, 2040 1,533,918 263,207 IFB Ser. 3708, Class SA, IO, 6.268s, 2040 2,928,878 504,939 IFB Ser. 4112, Class SC, IO, 5.968s, 2042 3,528,233 652,727 IFB Ser. 4105, Class LS, IO, 5.968s, 2041 1,395,901 270,833 IFB Ser. 4245, Class AS, IO, 5.818s, 2043 3,417,058 759,824 IFB Ser. 3852, Class NT, 5.818s, 2041 983,116 965,922 IFB Ser. 3752, Class PS, IO, 5.818s, 2040 2,089,882 320,170 IFB Ser. 311, Class S1, IO, 5.768s, 2043 8,160,828 1,795,358 IFB Ser. 310, Class S4, IO, 5.751s, 2043 923,000 226,929 IFB Ser. 314, Class AS, IO, 5.698s, 2043 2,458,000 516,206 Ser. 3632, Class CI, IO, 5s, 2038 104,677 8,710 Ser. 3626, Class DI, IO, 5s, 2037 38,177 1,023 Ser. 4132, Class IP, IO, 4 1/2s, 2042 3,973,470 728,464 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,506,717 272,264 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,747,069 284,004 Ser. 3747, Class HI, IO, 4 1/2s, 2037 449,350 48,100 Ser. 3707, Class PI, IO, 4 1/2s, 2025 1,470,831 126,006 Ser. 4116, Class MI, IO, 4s, 2042 3,236,703 615,165 Ser. 4141, Class PI, IO, 3s, 2042 2,667,259 375,950 Ser. 4158, Class TI, IO, 3s, 2042 6,675,278 913,712 Ser. 4165, Class TI, IO, 3s, 2042 7,937,303 1,123,128 Ser. 4176, Class DI, IO, 3s, 2042 5,929,328 831,944 Ser. 4183, Class MI, IO, 3s, 2042 2,531,686 344,056 Ser. T-56, Class A, IO, 0.524s, 2043 4,927,086 84,684 Ser. T-56, Class 1, IO, zero %, 2043 6,018,704 45,140 Ser. T-56, Class 2, IO, zero %, 2043 13,839,925 43,250 Ser. T-56, Class 3, IO, zero %, 2043 2,530,412 33,212 Ser. 3835, Class FO, PO, zero %, 2041 3,378,005 2,740,846 Ser. 3369, Class BO, PO, zero %, 2037 20,199 18,088 Ser. 3391, PO, zero %, 2037 110,265 92,900 Ser. 3300, PO, zero %, 2037 176,963 165,500 Ser. 3175, Class MO, PO, zero %, 2036 33,288 29,056 Ser. 3210, PO, zero %, 2036 67,331 61,123 FRB Ser. 3117, Class AF, zero %, 2036 10,140 9,145 FRB Ser. 3326, Class WF, zero %, 2035 12,236 11,012 FRB Ser. 3036, Class AS, zero %, 2035 6,272 6,181 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.827s, 2036 430,932 845,813 IFB Ser. 06-8, Class HP, 23.911s, 2036 440,011 708,928 IFB Ser. 05-45, Class DA, 23.764s, 2035 818,761 1,231,858 IFB Ser. 07-53, Class SP, 23.544s, 2037 304,785 442,415 IFB Ser. 05-122, Class SE, 22.474s, 2035 740,776 1,057,248 IFB Ser. 05-75, Class GS, 19.713s, 2035 387,921 527,716 IFB Ser. 05-106, Class JC, 19.569s, 2035 326,156 487,107 IFB Ser. 05-83, Class QP, 16.929s, 2034 101,124 132,289 IFB Ser. 11-4, Class CS, 12.542s, 2040 560,604 658,842 IFB Ser. 12-75, Class SK, IO, 6.471s, 2041 4,176,067 810,951 IFB Ser. 12-75, Class KS, IO, 6.371s, 2042 2,295,974 430,771 IFB Ser. 12-3, Class CS, IO, 6.371s, 2040 2,121,225 360,417 IFB Ser. 11-27, Class AS, IO, 6.301s, 2041 2,599,887 446,895 IFB Ser. 12-132, Class SB, IO, 6.021s, 2042 2,839,928 438,059 IFB Ser. 13-19, Class DS, IO, 6.021s, 2041 2,415,353 468,541 Ser. 06-10, Class GC, 6s, 2034 1,767,226 1,820,243 IFB Ser. 13-59, Class SC, IO, 5.971s, 2043 3,311,850 721,698 IFB Ser. 13-13, Class SA, IO, 5.971s, 2043 3,303,192 807,498 IFB Ser. 11-53, Class SY, IO, 5.771s, 2041 6,889,875 797,847 IFB Ser. 13-101, Class AS, IO, 5.758s, 2043 5,598,000 1,290,619 IFB Ser. 13-103, Class SK, IO, 5.735s, 2043 1,035,000 231,812 IFB Ser. 13-102, Class SH, IO, 5.7s, 2043 3,052,000 633,290 IFB Ser. 13-101, Class SG, IO, 5.658s, 2043 3,006,000 690,208 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 2,212,687 383,016 Ser. 12-124, Class UI, IO, 4s, 2042 7,055,046 1,277,669 Ser. 12-40, Class MI, IO, 4s, 2041 3,446,039 615,503 Ser. 13-55, Class IK, IO, 3s, 2043 2,115,093 312,040 Ser. 13-55, Class PI, IO, 3s, 2042 3,787,372 499,214 Ser. 13-30, Class IP, IO, 3s, 2041 2,535,103 281,802 Ser. 13-23, Class LI, 3s, 2041 2,645,318 295,112 Ser. 03-W10, Class 1, IO, 1.156s, 2043 3,204,301 105,391 Ser. 07-64, Class LO, PO, zero %, 2037 72,955 64,251 Ser. 372, Class 1, PO, zero %, 2036 98,606 91,272 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.723s, 2041 3,135,621 4,649,499 IFB Ser. 10-158, Class SD, 14.46s, 2040 855,000 1,043,827 IFB Ser. 11-70, Class WS, 9.34s, 2040 3,648,000 3,584,999 IFB Ser. 11-61, Class CS, IO, 6 1/2s, 2035 3,909,020 605,898 IFB Ser. 12-26, Class SP, IO, 6.47s, 2042 1,708,540 417,755 IFB Ser. 10-163, Class SI, IO, 6.447s, 2037 1,403,582 222,820 IFB Ser. 10-109, Class SB, 6.42s, 2040 2,571,965 508,022 IFB Ser. 11-3, Class SG, IO, 6.37s, 2041 897,635 175,936 IFB Ser. 10-56, Class SC, IO, 6.32s, 2040 1,745,644 320,657 IFB Ser. 10-35, Class CS, IO, 6.29s, 2040 3,658,008 704,174 IFB Ser. 11-56, Class MI, IO, 6.27s, 2041 164,674 37,035 IFB Ser. 10-20, Class SE, IO, 6.07s, 2040 3,077,837 546,624 IFB Ser. 13-113, Class SL, IO, 6.05s, 2042 1,722,272 312,162 IFB Ser. 13-87, Class AS, IO, 6.02s, 2043 2,310,537 392,787 IFB Ser. 13-87, Class SA, IO, 6.02s, 2043 2,417,947 389,360 IFB Ser. 13-124, Class SC, IO, 6.02s, 2041 2,090,620 359,488 IFB Ser. 13-99, Class SL, IO, 5.97s, 2043 2,467,626 457,473 IFB Ser. 10-20, Class SC, IO, 5.97s, 2040 1,612,984 286,176 IFB Ser. 13-129, Class SN, IO, 5.968s, 2043 1,835,000 295,784 IFB Ser. 11-94, Class SA, IO, 5.92s, 2041 3,341,029 601,719 IFB Ser. 11-146, Class AS, IO, 5.918s, 2041 1,883,230 380,765 IFB Ser. 13-129, Class SA, IO, 5.908s, 2043 1,207,000 201,291 IFB Ser. 10-158, Class SA, IO, 5.87s, 2040 974,226 174,533 IFB Ser. 10-151, Class SA, IO, 5.87s, 2040 967,591 173,460 IFB Ser. 10-120, Class SA, IO, 5.87s, 2040 2,296,889 411,993 IFB Ser. 11-128, Class TS, IO, 5.868s, 2041 6,218,874 1,323,998 IFB Ser. 11-13, Class SB, IO, 5.77s, 2041 1,526,257 251,895 IFB Ser. 11-70, Class SM, IO, 5.708s, 2041 1,760,000 435,054 IFB Ser. 10-31, Class SA, IO, 5.57s, 2040 2,579,609 422,411 IFB Ser. 10-37, Class SG, IO, 5.52s, 2040 3,729,503 604,627 IFB Ser. 10-42, Class SK, IO, 5.49s, 2040 1,811,705 277,734 Ser. 13-3, Class IT, IO, 5s, 2043 2,217,127 452,371 Ser. 11-116, Class IB, IO, 5s, 2040 3,206,650 282,575 Ser. 13-16, Class IB, IO, 5s, 2040 4,666,941 500,096 Ser. 10-35, Class UI, IO, 5s, 2040 2,504,525 510,181 Ser. 10-9, Class UI, IO, 5s, 2040 17,384,100 3,715,140 Ser. 09-121, Class UI, IO, 5s, 2039 5,264,611 1,157,477 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 2,038,684 440,845 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,306,480 474,884 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 7,820,085 1,700,868 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 2,851,457 436,986 Ser. 12-56, Class IB, IO, 4s, 2042 4,231,068 875,395 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,374,872 380,953 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,978,229 490,455 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 5,624,859 754,294 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 2,211,473 367,989 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 2,191,084 372,594 Ser. 13-53, Class PI, IO, 3s, 2041 3,596,997 486,890 Ser. 13-23, Class IK, IO, 3s, 2037 1,751,952 307,818 Ser. 11-70, PO, zero %, 2041 12,073,150 9,168,471 Ser. 10-151, Class KO, PO, zero %, 2037 413,163 355,518 Ser. 06-36, Class OD, PO, zero %, 2036 8,926 8,200 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.995s, 2045 14,828,438 2,594,977 Commercial mortgage-backed securities (14.2%) Banc of America Commercial Mortgage Trust Ser. 07-2, Class A2, 5.634s, 2049 98,674 99,296 FRB Ser. 05-5, Class B, 5.403s, 2045 1,500,000 1,543,200 Ser. 06-6, Class A2, 5.309s, 2045 461,252 465,015 Ser. 07-1, Class XW, IO, 0.492s, 2049 4,396,128 35,763 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.995s, 2042 7,490,982 35,395 Ser. 04-5, Class XC, IO, 0.868s, 2041 15,809,676 95,396 Ser. 02-PB2, Class XC, IO, 0.608s, 2035 1,188,621 1,208 Ser. 07-5, Class XW, IO, 0.532s, 2051 11,636,693 116,681 Ser. 05-1, Class XW, IO, 0.039s, 2042 84,533,183 20,795 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.147s, 2042 224,000 242,890 Ser. 05-PWR9, Class C, 5.055s, 2042 372,000 345,365 Ser. 04-PR3I, Class X1, IO, 1.079s, 2041 1,252,599 9,561 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.61s, 2039 777,000 768,608 Ser. 06-PW14, Class X1, IO, 0.224s, 2038 8,053,789 140,136 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.041s, 2045 1,725,000 1,506,270 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.556s, 2049 18,904,923 236,312 Ser. 07-CD4, Class XC, IO, 0.213s, 2049 54,824,736 444,629 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 810,000 836,325 Commercial Mortgage Trust 144A FRB Ser. 13-CR6, Class D, 4.316s, 2046 276,000 222,461 FRB Ser. 07-C9, Class AJFL, 0.872s, 2049 385,000 342,535 Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.179s, 2046 24,390,837 320,071 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 349,000 357,256 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.953s, 2039 1,131,615 1,134,341 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.229s, 2049 43,067,567 148,066 CS First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 459,000 459,000 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 573,694 631,063 Ser. 02-CP3, Class AX, IO, 1.471s, 2035 628,640 3,947 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,956,618 1,953,617 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.626s, 2044 505,000 490,199 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.401s, 2031 66,283 66,423 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 275,153 275,153 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 301,850 1,166 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.932s, 2032 (F) 116,694 58,345 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.489s, 2045 343,000 322,420 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.302s, 2045 102,775,095 286,745 Ser. 07-C1, Class XC, IO, 0.169s, 2049 58,204,416 304,234 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.404s, 2029 1,332,070 36,178 Ser. 05-C1, Class X1, IO, 0.774s, 2043 19,817,122 156,912 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 444,000 455,144 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.22s, 2038 45,445,337 58,125 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.84s, 2038 386,000 391,790 Ser. 06-GG8, Class AJ, 5.622s, 2039 393,000 375,728 Ser. 06-GG6, Class A2, 5.506s, 2038 377,514 382,233 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 71,135 71,135 FRB Ser. GC10, Class D, 4.562s, 2046 (F) 820,000 675,342 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 557,000 565,689 Ser. 08-C2, Class ASB, 6 1/8s, 2051 497,389 536,536 FRB Ser. 07-LD12, Class A3, 6.124s, 2051 804,000 820,850 FRB Ser. 06-LDP7, Class AJ, 6.056s, 2045 206,000 205,792 FRB Ser. 07-LD11, Class A2, 5.987s, 2049 2,553,805 2,558,912 FRB Ser. 04-CB9, Class B, 5.832s, 2041 593,000 609,011 FRB Ser. 06-CB14, Class A3B, 5.671s, 2044 184,528 185,272 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 277,693 FRB Ser. 13-C10, Class D, 4.3s, 2047 409,000 336,470 Ser. 06-LDP8, Class X, IO, 0.734s, 2045 24,051,626 351,755 Ser. 07-LDPX, Class X, IO, 0.477s, 2049 24,348,333 215,337 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 10-C1, Class D, 6.523s, 2043 731,000 763,681 FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 369,000 343,037 FRB Ser. 11-C3, Class E, 5.725s, 2046 337,000 339,292 FRB Ser. 01-C1, Class H, 5.626s, 2035 409,606 409,688 FRB Ser. 12-C8, Class D, 4.825s, 2045 1,190,000 1,099,538 FRB Ser. 12_LC9, Class D, 4.575s, 2047 436,000 391,170 Ser. 05-CB12, Class X1, IO, 0.491s, 2037 13,780,903 86,324 Ser. 06-LDP6, Class X1, IO, 1/4s, 2043 37,023,336 114,772 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 145,764 146,857 Ser. 99-C1, Class G, 6.41s, 2031 554,198 577,733 Ser. 98-C4, Class G, 5.6s, 2035 78,632 80,693 Ser. 98-C4, Class H, 5.6s, 2035 441,000 468,282 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 520,351 521,876 FRB Ser. 06-C6, Class AJ, 5.452s, 2039 287,000 304,944 FRB Ser. 05-C2, Class C, 5.389s, 2040 725,000 675,193 Ser. 06-C7, Class A2, 5.3s, 2038 672,496 700,176 Ser. 07-C2, Class XW, IO, 0.738s, 2040 2,752,396 50,600 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 1,600,000 1,507,587 Ser. 06-C7, Class XW, IO, 0.848s, 2038 17,827,419 329,451 Ser. 05-C2, Class XCL, IO, 0.496s, 2040 68,830,221 254,672 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 46,749,878 194,947 Ser. 06-C7, Class XCL, IO, 0.334s, 2038 33,382,980 589,777 Ser. 07-C2, Class XCL, IO, 0.162s, 2040 59,635,676 957,153 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.452s, 2051 443,000 452,569 FRB Ser. 07-C1, Class A3, 6.045s, 2050 269,000 275,596 FRB Ser. 05-CKI1, Class B, 5.457s, 2037 1,242,000 1,260,506 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.109s, 2039 5,692,201 35,827 Ser. 05-MCP1, Class XC, IO, 0.761s, 2043 19,391,050 161,256 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.248s, 2049 64,528,702 754,986 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 387,000 367,650 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 319,000 306,144 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.847s, 2037 307,467 14,236 Ser. 06-C4, Class X, IO, 6.503s, 2045 2,285,961 222,881 Ser. 05-C3, Class X, IO, 6.332s, 2044 926,114 87,240 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.76s, 2049 599,034 601,310 FRB Ser. 07-HQ12, Class A2FX, 5.76s, 2049 254,339 259,502 Ser. 07-IQ14, Class A2, 5.61s, 2049 257,116 258,719 Ser. 12-C4, Class AS, 3.773s, 2045 2,625,000 2,633,636 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.249s, 2043 528,496 538,870 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.894s, 2046 4,678,006 480,805 Morgan Stanley/Bank of America/Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.219s, 2046 447,000 356,666 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 816,095 204,024 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 880,000 793,974 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class D, 5.396s, 2042 1,450,000 1,424,480 Ser. 06-C29, IO, 0.528s, 2048 28,983,343 353,307 Ser. 07-C34, IO, 0.498s, 2046 8,232,762 99,616 Wachovia Bank Commercial Mortgage Trust 144A Ser. 06-C26, Class XC, IO, 0.185s, 2045 12,061,244 23,640 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.417s, 2044 953,000 903,881 FRB Ser. 12-C10, Class D, 4.609s, 2045 401,000 340,257 Residential mortgage-backed securities (non-agency) (7.3%) ASG Resecuritization Trust 144A FRB Ser. 10-3, 0.49s, 2045 1,693,451 1,196,423 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 09-7, Class 4A2, 2.654s, 2035 1,100,980 960,902 Ser. 10-8, Class 1A2, 5 1/2s, 2036 325,000 301,438 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.479s, 2035 2,800,606 2,598,962 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 77,731 8 GSAA Home Equity Trust FRB Ser. 04-10, Class AF4, 5.423s, 2034 779,518 785,365 Harborview Mortgage Loan Trust FRB Ser. 05-9, Class 2A1B, 0.55s, 2035 1,824,298 1,607,207 Mortgageit Trust FRB Ser. 05-1, Class 1M2, 0.769s, 2035 1,262,555 1,022,670 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C3, 0.689s, 2045 (F) 904,396 696,385 FRB Ser. 05-AR19, Class A1C3, 0.679s, 2045 2,582,999 2,040,569 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 3,755,956 3,267,682 FRB Ser. 05-AR11, Class A1B2, 0.629s, 2045 687,895 574,392 FRB Ser. 05-AR13, Class A1C4, 0.609s, 2045 5,072,433 3,931,136 FRB Ser. 05-AR17, Class A1B2, 0.589s, 2045 2,486,596 2,063,874 FRB Ser. 05-AR11, Class A1B3, 0.579s, 2045 3,289,707 2,779,802 FRB Ser. 05-AR8, Class 2AC3, 0.569s, 2045 548,836 456,357 Total mortgage-backed securities (cost $143,454,730) CORPORATE BONDS AND NOTES (32.0%) (a) Principal amount Value Basic materials (2.1%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $268,000 $243,538 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 155,000 145,506 Barrick Gold Corp. sr. unsec. unsub. notes 3.85s, 2022 (Canada) 265,000 234,364 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 287,375 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 51,000 59,791 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 190,000 177,727 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 385,000 364,727 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 270,000 262,640 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 114,827 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 15,000 15,216 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 205,000 226,189 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 88,585 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 123,093 International Paper Co. sr. unsec. notes 9 3/8s, 2019 234,000 309,125 International Paper Co. sr. unsec. notes 7.95s, 2018 492,000 610,683 LYB International Finance BV sr. unsec. unsub. notes 4s, 2023 (Netherlands) 195,000 193,475 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 485,000 553,545 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 76,000 74,733 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 140,000 134,613 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 170,000 204,183 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 294,000 304,916 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 33,000 35,070 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 100,000 100,500 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 230,000 268,406 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 94,453 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 1,040,000 1,201,194 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 365,000 444,558 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 15,000 13,867 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 305,000 333,188 Capital goods (0.8%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 310,000 306,900 Crown Americas, LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 110,000 100,375 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 553,000 573,046 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 458,000 574,393 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 246,911 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 96,927 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 117,378 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 237,316 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 485,000 489,652 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 95,000 93,455 Communication services (3.3%) American Tower Corp. sr. unsec. notes 7s, 2017 (R) 505,000 581,408 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 850,000 944,753 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 510,000 551,191 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 442,000 364,848 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 100,000 90,173 CenturyLink, Inc. sr. unsec. debs. notes Ser. G, 6 7/8s, 2028 450,000 409,500 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 205,000 246,105 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 44,267 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 673,842 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 303,875 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 384,400 Orange sr. unsec. unsub. notes 4 1/8s, 2021 (France) 76,000 76,551 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 633,000 681,509 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 352,754 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 95,000 83,055 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 950,000 1,034,137 SBA Tower Trust 144A notes 2.933s, 2017 175,000 177,126 SES 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 245,000 231,987 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 555,000 725,716 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 49,000 50,432 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 605,000 619,497 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 285,000 281,207 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 571,462 Time Warner Cable, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 44,614 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 116,484 Time Warner Cable, Inc. sr. unsec. FRN notes 8 3/4s, 2019 50,000 58,825 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 40,000 43,607 Time Warner Entertainment Co. LP sr. unsec. debs. 8 3/8s, 2023 135,000 157,470 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 515,000 572,517 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 40,000 48,138 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 405,000 487,919 Consumer cyclicals (2.3%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 237,563 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 520,000 630,325 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 397,513 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 120,000 121,200 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 124,000 122,092 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 282,226 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 52,832 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 580,360 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 350,000 370,914 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 245,000 272,349 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 175,000 170,188 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 250,000 249,375 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 194,215 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 172,000 194,167 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 100,000 115,201 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 325,000 430,635 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 78,000 85,119 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 37,000 38,405 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 175,000 163,532 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 297,688 L Brands, Inc. sr. notes 5 5/8s, 2022 125,000 128,125 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 75,000 85,838 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 122,960 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 66,801 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 105,000 103,952 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 160,000 161,583 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 420,000 502,016 News America Holdings, Inc. debs. 7 3/4s, 2045 230,000 281,584 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 90,000 87,241 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 170,000 165,858 Owens Corning company guaranty sr. unsec. notes 9s, 2019 44,000 53,130 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 579,193 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 280,000 258,876 Consumer staples (2.3%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 48,000 63,457 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 194,000 256,197 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 396,000 582,555 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 498,498 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 345,000 452,219 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 75,000 71,063 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 739,632 892,297 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 750,000 793,985 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 140,000 136,760 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 245,000 255,504 Erac USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 360,000 375,562 Erac USA Finance, LLC 144A unsec. sub. notes 7s, 2037 155,000 183,656 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 387,000 357,262 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 411,000 483,653 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 550,000 544,838 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 200,000 230,489 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 272,528 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 345,000 430,752 McDonald's Corp. sr. unsec. notes 5.7s, 2039 145,000 168,659 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 199,323 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 591,626 Energy (2.3%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 197,000 202,418 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 565,000 704,345 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 605,000 656,002 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 199,878 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 120,000 117,600 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 329,823 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 100,000 120,023 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 233,434 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 280,000 261,248 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 186,439 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 359,360 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 207,909 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 828,783 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 245,000 265,825 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 526,000 562,971 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 175,289 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 521,250 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 57,374 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 393,462 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 225,000 231,345 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 451,884 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 210,000 264,391 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 98,622 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 115,000 129,035 Weatherford International, Ltd. company guaranty notes 6 1/2s, 2036 (Bermuda) 90,000 90,182 Financials (12.5%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 213,662 Aflac, Inc. sr. unsec. notes 6.9s, 2039 545,000 674,715 Aflac, Inc. sr. unsec. notes 6.45s, 2040 237,000 281,470 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 266,000 311,353 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,065,000 917,850 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 52,000 61,769 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 485,000 520,082 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 140,000 139,650 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, 2049 (France) 400,000 384,500 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 150,000 146,097 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 610,857 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 160,000 180,493 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 525,000 679,991 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 100,000 111,079 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 305,000 274,500 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 530,752 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 715,000 856,392 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 545,000 494,712 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 100,000 100,375 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 202,000 204,040 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 965,000 1,014,036 CIT Group, Inc. company guaranty sr. notes 5s, 2023 100,000 97,000 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 120,000 153,269 Citigroup, Inc. sr. unsec. sub. FRN notes 0.528s, 2016 812,000 792,395 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 255,000 287,284 CNA Financial Corp. unsec. notes 6 1/2s, 2016 350,000 395,815 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 400,000 408,000 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 75,000 84,324 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 205,580 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 525,000 642,588 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 120,000 138,689 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 185,000 212,845 EPR Properties unsec. notes 5 1/4s, 2023 (R) 300,000 291,749 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 565,000 598,194 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 5,000 4,728 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 880,000 957,069 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 290,000 342,754 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 40,000 48,327 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6.15s, 2018 230,000 263,063 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 472,046 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 400,000 452,000 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 321,000 384,189 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 635,000 705,608 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 235,000 222,292 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 410,000 451,276 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 1,300,000 1,326,000 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 310,000 315,038 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 350,000 361,375 ING Bank N.V. 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,135,000 1,150,663 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 273,000 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 108,000 111,510 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 156,000 169,260 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 405,000 463,382 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.264s, 2047 2,137,000 1,570,695 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 764,000 799,679 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 220,000 223,300 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 540,000 563,735 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 845,000 932,803 Macquarie Bank, Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 545,000 594,214 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 755,000 1,093,227 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 125,000 147,313 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,500,000 1,687,500 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 85,850 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 130,000 137,998 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 494,367 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 355,000 373,638 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 260,000 273,759 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 253,693 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 508,334 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 42,000 44,769 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 840,000 898,800 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 149,000 140,246 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 226,000 206,225 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 325,995 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 175,000 227,500 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 125,000 120,433 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 120,000 122,006 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 515,000 592,971 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 530,000 534,589 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 180,000 190,407 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 833,600 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. notes 5s, 2018 (R) 185,000 198,154 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, 2049 (United Kingdom) 600,000 612,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.254s, 2037 1,525,000 1,197,099 Tanger Properties LP sr. unsec. notes 6 1/8s, 2020 (R) 240,000 279,653 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 239,000 295,775 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 255,000 335,829 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 1,110,000 1,341,678 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,113,069 Wells Fargo Bank, NA unsec. sub. FRN notes 0.473s, 2016 400,000 395,758 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 410,000 442,738 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 218,000 231,080 Health care (0.8%) Actavis PLC sr. unsec. notes 4 5/8s, 2042 175,000 154,708 Actavis PLC sr. unsec. notes 3 1/4s, 2022 140,000 130,850 Actavis PLC sr. unsec. notes 1 7/8s, 2017 15,000 14,848 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 921,930 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 195,000 204,653 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 420,000 463,879 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 93,825 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 284,618 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 100,000 100,390 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 103,724 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 157,793 Technology (0.5%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 485,000 405,016 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 155,000 167,400 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 281,000 285,075 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 220,000 210,008 Xerox Corp. sr. unsec. notes 6.35s, 2018 445,000 511,090 Transportation (0.5%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5 3/4s, 2018 160,000 184,394 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 148,358 157,630 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 94,792 104,272 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 41,000 39,178 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 74,000 65,563 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 228,075 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 269,384 308,445 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 305,679 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 207,700 216,008 Utilities and power (4.6%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 270,691 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 110,000 105,682 Beaver Valley Funding Corp. sr. bonds 9s, 2017 83,000 83,746 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 680,000 761,102 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 610,000 783,618 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 223,552 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 189,854 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 215,000 201,780 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 652,050 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 494,790 El Paso Pipeline Partners Operating Co. LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 263,773 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 415,000 503,756 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 999,000 941,558 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 280,000 292,127 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 300,533 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 153,346 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 309,450 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 58,000 53,043 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 170,000 180,835 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 498,678 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 157,558 Kansas Gas and Electric Co. bonds 5.647s, 2021 165,848 177,002 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 345,000 395,410 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 548,162 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 218,515 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 175,000 214,945 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 360,000 320,840 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 161,000 198,981 Oncor Electric Delivery Co., LLC bank guaranty unsec. sub. notes 4.55s, 2041 165,000 158,118 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 178,444 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 265,000 287,393 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 248,050 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 450,000 498,345 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 10,000 9,319 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 945,000 1,028,080 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 610,000 634,400 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 121,301 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 415,000 552,658 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 915,000 944,233 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 395,000 453,049 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 815,000 831,300 Total corporate bonds and notes (cost $102,008,102) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (31.2%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (6.4%) Government National Mortgage Association Pass-Through Certificates 5s, TBA, October 1, 2043 $3,000,000 $3,265,781 4 1/2s, TBA, October 1, 2043 14,000,000 15,087,187 3 1/2s, TBA, October 1, 2043 3,000,000 3,094,219 U.S. Government Agency Mortgage Obligations (24.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1, 2043 3,195,107 3,318,668 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, November 1, 2043 2,000,000 2,188,047 6s, TBA, October 1, 2043 2,000,000 2,188,125 5 1/2s, TBA, November 1, 2043 2,000,000 2,178,750 5 1/2s, TBA, October 1, 2043 2,000,000 2,180,938 5s, March 1, 2038 77,954 84,467 4s, with due dates from June 1, 2042 to November 1, 2042 33,099,217 34,455,511 4s, TBA, October 1, 2043 17,000,000 17,831,405 3 1/2s, with due dates from March 1, 2043 to May 1, 2043 9,876,506 9,982,601 3 1/2s, TBA, October 1, 2043 1,000,000 1,018,438 3s, TBA, November 1, 2043 4,000,000 3,897,969 3s, TBA, October 1, 2043 4,000,000 3,909,044 Total U.S. government and agency mortgage obligations (cost $106,261,373) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 (SEG) $128,000 $133,110 Total U.S. treasury Obligations (cost $121,781) MUNICIPAL BONDS AND NOTES (0.5%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $444,521 IL State G.O. Bonds 4.421s, 1/1/15 165,000 170,377 4.071s, 1/1/14 490,000 493,964 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 343,345 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 259,679 Total municipal bonds and notes (cost $1,547,355) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.88/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.88 $41,150,000 $592,971 (3.08)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/3.08 41,150,000 155,136 Total purchased swap options outstanding (cost $711,895) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%) (a) Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $400,000 $425,657 Total foreign government and agency bonds and notes (cost $398,903) SENIOR LOANS (—%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.429s, 2018 $49,860 $45,050 SunGard Data Systems, Inc. bank term loan FRN 1.953s, 2014 847 847 Total senior loans (cost $48,882) SHORT-TERM INVESTMENTS (5.7%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 (SEG) (SEGSF)(SEGCCS) $298,000 $297,984 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.11%, April 3, 2014 (SEG) (SEGSF)(SEGCCS) 3,014,000 3,013,500 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.11%, August 21, 2014 (SEG) (SEGSF)(SEGCCS) 4,383,000 4,380,041 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014 (SEGSF)(SEGCCS) 510,000 509,847 Putnam Short Term Investment Fund 0.06% (L) 9,713,322 9,713,322 SSgA Prime Money Market Fund 0.02% (P) 1,120,000 1,120,000 Total short-term investments (cost $19,032,500) TOTAL INVESTMENTS Total investments (cost $373,585,521) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 221 $29,475,875 Dec-13 $395,393 U.S. Treasury Bond 30 yr (Short) 4 $533,500 Dec-13 (12,258) U.S. Treasury Bond Ultra 30 yr (Long) 43 6,110,031 Dec-13 140,743 U.S. Treasury Bond Ultra 30 yr (Short) 8 1,136,750 Dec-13 (26,265) U.S. Treasury Note 2 yr (Long) 2 440,531 Dec-13 1,246 U.S. Treasury Note 5 yr (Long) 48 5,810,250 Dec-13 82,581 U.S. Treasury Note 5 yr (Short) 124 15,009,813 Dec-13 (54,736) U.S. Treasury Note 10 yr (Long) 228 28,817,063 Dec-13 793,004 U.S. Treasury Note 10 yr (Short) 17 2,148,641 Dec-13 (46,782) Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/13 (premiums $711,896) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.98/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 $29,081,300 $168,671 (2.98)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 29,081,300 599,075 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $18,570,000) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 6s, October 1, 2043 $2,000,000 10/10/13 $2,187,734 Federal National Mortgage Association, 5 1/2s, October 1, 2043 2,000,000 10/10/13 2,180,938 Federal National Mortgage Association, 4s, October 1, 2043 10,000,000 10/10/13 10,489,062 Federal National Mortgage Association, 3s, October 1, 2043 4,000,000 10/10/13 3,909,062 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $123,504,900 (E) $56,189 12/18/15 3 month USD-LIBOR-BBA 0.75% $(463,766) 138,029,400 (E) (132,095) 12/18/18 3 month USD-LIBOR-BBA 2.05% (2,649,752) 15,202,100 (E) 181,298 12/18/43 3 month USD-LIBOR-BBA 3.85% 625,505 48,201,600 (E) 48,892 12/18/23 3 month USD-LIBOR-BBA 3.15% (1,222,667) 785,000 (50) 9/25/23 3 month USD-LIBOR-BBA 2.92% 11,430 Total $154,234 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $426,245 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(6,636) 728,614 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (17,185) Barclays Bank PLC 1,236,518 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,714) 1,056,270 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 17,256 673,718 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,068) 2,798,475 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (21,985) 2,145,125 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 20,186 1,891,331 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,979 776,393 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,087) 1,442,868 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (22,462) 1,037,827 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 19,885 8,008,143 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (124,669) 7,312,923 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (57,452) 3,908,957 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 39,225 219,209 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 5,510 980,315 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (15,261) 515,490 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,173 2,208,467 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (52,087) 728,445 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (8,746) 6,261,225 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (49,189) 6,225,568 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 62,472 1,823,743 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 45,845 119,833 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (527) 657,389 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,165) 331,975 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,331 253,543 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 2,148 3,608,427 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 36,210 2,642,705 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (20,762) 1,842,256 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (28,680) 255,648 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,980) 326,236 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,070 1,918,607 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 31,343 8,541,662 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 85,713 1,262,949 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12,673 223,518 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,103 724,445 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,817 525,160 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,942 212,757 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (352) 224,264 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,762) 6,261,851 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (49,194) 7,387,688 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (12,232) 4,472,751 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 35,139 5,276,976 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% 30 year Fannie Mae pools 8,738 1,323,500 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 20,604 946,645 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,756) 473,259 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,878) 473,259 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,878) 728,614 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (17,185) 949,913 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,776) 2,466,982 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (15,000) 949,913 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,776) 298,016 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,341) 729,933 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 7,325 1,988,321 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (15,621) 621,954 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,669) 1,219,363 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,364) 1,922,830 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 29,934 1,896,557 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (11,532) 1,117,436 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,779) 1,136,655 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 29,883 734,616 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 17,326 562,525 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,757 1,506,360 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,834) 1,585,122 4,210 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,133) Citibank, N.A. 1,986,697 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 19,936 3,477,493 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 34,896 1,837,234 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 43,332 1,243,704 — 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 11,721 1,532,395 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 23,856 1,795,216 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 42,341 Credit Suisse International 163,137 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,540) 1,486,182 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 46,962 425,748 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,628) 3,505,956 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 54,580 562,852 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (13,275) 728,614 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (17,185) 621,954 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,669) 1,959,635 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (30,507) 3,516,898 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 54,750 2,327,191 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 36,229 2,386,234 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 56,280 2,731,148 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 64,415 565,622 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 13,340 1,126,627 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 26,572 734,616 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 17,326 726,767 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 17,141 562,027 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,750 562,027 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,750 1,624,408 27,920 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,381 Goldman Sachs International 1,033,533 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,090) 434,503 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,911) 1,522,639 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (6,698) 1,174,661 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,167) 466,811 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (5,604) 4,241,288 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (50,920) 754,509 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,746) 1,475,432 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (6,490) 164,629 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,563) 807,230 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,567) 796,489 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (18,785) 1,671,386 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (24,977) 1,671,386 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (24,977) 184,027 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,865) 1,668,240 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (39,346) 615,951 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (14,527) 1,168,818 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (18,196) 2,179,527 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (17,123) 818,794 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,433) 2,749,457 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (42,803) 2,808,719 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (66,245) 834,351 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (19,678) 283,998 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,421) 522,745 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (6,276) 850,505 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (10,211) 1,443,863 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (22,478) 91,033 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (400) 887,450 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (20,931) 3,048,796 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (58,417) 894,024 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (10,734) 533,984 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (6,411) 1,787,917 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (21,466) 386,545 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,700) 390,932 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,086) 1,175,161 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,232) 1,512,500 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (23,546) 2,985,799 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (23,457) 1,410,194 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,079) 201,725 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (887) 824,141 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,830) 481,585 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,118) 110,692 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (870) 295,262 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,320) 467,435 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,056) 934,870 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,112) 633,222 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,786) 397,398 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,187) 250,434 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,102) 724,667 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,281) 1,668,767 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (7,341) 1,401,530 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (20,944) 1,353,839 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 21,076 3,165,258 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 49,276 635,887 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,899 635,887 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,899 3,337,845 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 51,963 1,243,704 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (11,721) 3,095,364 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 13,616 2,954,422 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (35,470) 898,249 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,984) 881,447 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (20,789) 2,044,512 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (30,553) 728,614 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (17,185) 1,577,655 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (24,561) 1,244,369 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (29,349) 2,589,858 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 61,083 505,597 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 11,925 786,838 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,249 786,341 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,242 2,122,584 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 50,062 71,569 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,688 JPMorgan Chase Bank N.A. 1,295,621 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (30,558) 3,071,386 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 36,879 Total $32,130 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB-/P $3,281 $48,000 5/11/63 300 bp $(1,361) CMBX NA BBB Index BBB-/P 6,388 106,000 5/11/63 300 bp (3,862) CMBX NA BBB Index BBB-/P 13,088 212,000 5/11/63 300 bp (7,413) CMBX NA BBB Index BBB-/P 12,483 219,000 5/11/63 300 bp (8,694) Barclays Bank PLC CMBX NA BBB Index BBB+/P 21,618 195,000 5/11/63 300 bp 2,761 Credit Suisse International CMBX NA BBB Index BBB-/P 793 27,000 5/11/63 300 bp (1,818) CMBX NA BBB Index BBB-/P 1,703 89,000 5/11/63 300 bp (6,903) CMBX NA BBB Index BBB-/P 822 106,000 5/11/63 300 bp (9,428) CMBX NA BBB Index BB+/P 13,078 107,000 5/11/63 300 bp 2,731 CMBX NA BBB Index BBB-/P 10,475 108,000 5/11/63 300 bp 32 CMBX NA BBB Index BBB-/P 13,770 173,000 5/11/63 300 bp (2,959) CMBX NA BBB Index BBB-/P 13,884 174,000 5/11/63 300 bp (2,942) CMBX NA BBB Index BBB-/P 11,512 175,000 5/11/63 300 bp (5,410) CMBX NA BBB Index BBB-/P 13,627 176,000 5/11/63 300 bp (3,392) CMBX NA BBB Index BBB-/P 5,416 178,000 5/11/63 300 bp (11,797) CMBX NA BBB Index BBB-/P 3,136 178,000 5/11/63 300 bp (14,076) CMBX NA BBB Index BBB-/P 2,888 188,000 5/11/63 300 bp (15,291) CMBX NA BBB Index BBB-/P 2,473 213,000 5/11/63 300 bp (18,124) CMBX NA BBB Index B+/P 15,589 214,000 5/11/63 300 bp (5,105) CMBX NA BBB Index BBB-/P 24,292 215,000 5/11/63 300 bp 3,502 CMBX NA BBB Index B+/P 20,951 216,000 5/11/63 300 bp 64 CMBX NA BBB Index B+/P 23,758 310,000 5/11/63 300 bp (6,219) CMBX NA BBB Index BBB-/P 14,240 347,000 5/11/63 300 bp (19,315) CMBX NA BBB Index BBB+/P 554 5,000 5/11/63 300 bp 71 CMBX NA BBB Index BBB-/P 4,755 61,000 5/11/63 300 bp (1,144) CMBX NA BBB Index BBB-/P 9,691 100,000 5/11/63 300 bp 21 CMBX NA BBB Index BBB-/P 16,947 190,000 5/11/63 300 bp (1,442) CMBX NA BBB Index BBB-/P 21,515 196,000 5/11/63 300 bp 2,562 CMBX NA BBB Index BBB-/P 15,595 205,000 5/11/63 300 bp (4,229) CMBX NA BBB Index BBB-/P 23,333 211,000 5/11/63 300 bp 2,929 CMBX NA BBB Index BBB-/P 31,328 294,000 5/11/63 300 bp 2,898 CMBX NA BBB Index BBB+/P 40,344 382,000 5/11/63 300 bp 3,403 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series 21 Index BBB+/P $(15,057) $1,370,000 12/20/18 100 bp $(2,222) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $335,430,011. (b) The aggregate identified cost on a tax basis is $381,424,680, resulting in gross unrealized appreciation and depreciation of $17,499,764 and $7,962,470, respectively, or net unrealized appreciation of $9,537,294. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $56,836,229 $27,381,975 $84,218,204 $8,670 $— Putnam Short Term Investment Fund * — 151,881,497 142,168,175 12,352 9,713,322 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $119,471,522 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to implement yield curve strategies, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $961,528 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $982,672. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $107,327,924 $— Foreign government and agency bonds and notes — 425,657 — Mortgage-backed securities — 156,853,549 — Municipal bonds and notes — 1,711,886 — Purchased swap options outstanding — 748,107 — Senior loans — 45,897 — U.S. Government and agency mortgage obligations — 104,681,150 — U.S. Treasury obligations — 133,110 — Short-term investments 10,833,322 8,201,372 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $1,272,926 $— $— Written swap options outstanding — (767,746) — TBA sale commitments — (18,766,796) — Interest rate swap contracts — (3,853,484) — Total return swap contracts — (216,209) — Credit default contracts — (530,442) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $12,835 $543,277 Interest rate contracts 4,120,382 6,936,788 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $166,700,000 Written swap option contracts (contract amount) $85,500,000 Futures contracts (number of contracts) 1,000 Centrally cleared interest rate swap contracts (notional) $137,800,000 OTC total return swap contracts (notional) $237,700,000 OTC credit default swap contracts (notional) $4,000,000 Centrally cleared credit default swap contracts (notional) $5,600,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts*** $— $— $— $— $— $— $— $55,206 OTC Total return swap contracts*# — — — 1,503,621 OTC Credit default swap contracts*# — Centrally cleared credit default swap contracts*** — Futures contracts*** — 4,453 Purchased swap options**# — 748,107 Total Assets $— $2,311,387 Liabilities: Centrally cleared interest rate swap contracts*** $— $— $— $— $— $— $— $133,611 OTC Total return swap contracts*# — — — 1,719,830 OTC Credit default swap contracts*# — 543,277 Centrally cleared credit default swap contracts*** — 701 Futures contracts*** — 19,906 Written swap options# — 767,746 Total Liabilities $ $ $ $
